Order filed October 23, 2014




                                             In The

                           Fourteenth Court of Appeals
                                     NO. 14-13-01063-CV
                                          ____________

                    IN THE INTEREST OF S.A.H., A CHILD, Appellant


                           On Appeal from the 245th District Court
                                   Harris County, Texas
                             Trial Court Cause No. 2006-75715

                                           ORDER

       The clerk’s record was filed December 18, 2013 . Our review has determined that a
relevant item has been omitted from the clerk's record. See Tex. R. App. P. 34.5(c). The record
does not contain Exhibit 1 - original petition to adjudicate parentage filed November 29, 2006
in the 245th judicial district, cause no. 2006-75715.

       The Harris County District Clerk is directed to file a supplemental clerk’s record on or
before November 3, 2014, containing Exhibit 1— original petition to adjudicate parentage filed
November 29, 2006 in the 245th judicial district, cause no. 2006-75715.

       If the omitted item is not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted item is not a part of
the case file.



                                 PER CURIAM